          Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

     CHEYENNE MOORE.                          §
        Plaintif,                             §
                                              §
     v.                                       §
                                              §           CIVIL ACTION NO.
     K. HOVNANIAN COMPANIES,                  §              4:21-cv-1190
                                                              ___________
     LLC, D/B/A K. HOVNANIAN                  §                  ECF
     HOMES,                                   §
         Defendant.                           §


             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

           Cheyenne Moore, then-expectant mother, applied for a job selling homes at K.

Hovnanian (“K. Hov.”), a custom home builder and seller. Despite Ms. Moore having

significant experience in real-estate, K. Hov.’s employee, Ms. Wendy Blevins, did not

interview or hire Ms. Moore because she was pregnant. Ms. Moore knows this because

Mr. Kolton Wilson, a then employee at K. Hov., discussed the matter with his

manager, Ms. Wendy Blevins, who informed him she would not interview Ms.

Moore because she was pregnant. Ultimately, K. Hov. hired someone who was not

pregnant.

                      I. PARTIES, JURISDICTION, AND VENUE

1.        Plaintiff, Cheyenne Moore, is an individual who resides in Brazoria County,

          Texas.

2.        K. Hovnanian is a New Jersey Limited Liability Company with its principal


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 1 OF 10
     Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 2 of 13




     place of business in New Jersey.

3.   Defendant may be served with process through the Secretary of State of the

     State of Texas as Defendant has not designated a registered agent in the State

     of Texas.

4.   Personal jurisdiction over Defendant K. Hov. is appropriate because at all times

     relevant to Plaintiff's claims, Defendant K. Hov. was doing business in the State

     of Texas as defined by the Texas Long Arm Statute, contained in Section 17.042

     of the Texas Civil Practice and Remedies Code, by recruiting Texas residents for

     employment inside the State of Texas through its various locations throughout

     the State of Texas including Defendant's location where Ms. Moore sought

     employment. Further, an exercise of jurisdiction will not offend traditional

     notions of fair play and substantial justice.

5.   This Court has jurisdiction to hear the merits of the claims under 28 U.S.C. §

     1331.

6.   Venue is proper in the district and division under 28 U.S.C. § 1391(b).

7.   The Court has supplemental jurisdiction over Plaintiffs’ claims under the Texas

     Labor Code because those claims are so related to claims in the action within

     Court’s original jurisdiction that they form part of the same case or controversy

     under Article III of the United States Constitution. 28 U.S.C. §1367.

                            II. FACTUAL BACKGROUND

8.   Ms. Moore is a female.

9.   Ms. Moore became pregnant in November 2019.

10. Ms. Moore’s due date was July 13, 2020.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 2 OF 10
     Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 3 of 13




11. On or around, February 14, 2020, Ms. Moore sent her resume to Mr. Kolton

     Wilson, a K. Hov., Employee, to apply for the sales open sales associate / sales

     agent position.

12. K. Hov. regularly recruited employees through this word-of-mouth process; the

     job to which Ms. Moore applied was no exception.

13. Ms. Moore was qualified for the job.

14. Ms. Moore’s job qualifications included:

     a. Two-and-one-half years of new apartment leasing;

     b. She received three promotions at her last place of work, including the

         following positions:

          i.   Leasing consultant;

         ii.   Leasing manager; and

        iii.   Corporate leasing manager;

     c. Sales numbers in new dwelling sales:

          i.   85% occupancy rate achieved as leasing consultant;

         ii.   400 units as leasing manager and leasing consultant;

        iii.   95% occupancy rate as corporate leasing manager; and

         iv.   ~500 units sold as corporate leasing manager.

15. Simply put, Ms. Moore was adept at selling newly finished construction to

     potential renters, which was applicable experience to a job which would have

     required selling new homes.

16. After applying, Ms. Moore received no further contact from the company with




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 3 OF 10
      Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 4 of 13




      regard to her employment application.

 17. The individual making the hiring decision, Ms. Wendy Blevins, choose not to

      consider Ms. Moore for hire because of her pregnancy.

 18. Ms. Blevins’ biases against pregnant women are detailed in Exhibit A

      (statement of Kolton Wilson) and are incorporated by reference.

 19. Instead, K. Hovnanian hired another individual to fill the position; this

      individual was not pregnant at the time of her interview or hire.

 20. The individual who K. Hovnanian hired instead of Ms. Moore did not have the

      qualifications Ms. Moore had.

 21. Because K. Hovnanian made its hiring decision based on Ms. Moore’s sex and

      pregnancy status, K. Hov. engaged in sex and pregnancy discrimination against

      Ms. Moore when it refused to consider her for employment.

 22. Mr. Kolton Wilson, a former employee of K. Hovnanian, has given a statement

      in support Ms. Moore’s claims. See Exhibit A.

 23. Ms. Moore incorporates Exhibit A into the fact section of her original complaint

      by reference.

                                III. CAUSES OF ACTION

A. CIVIL RIGHTS ACT OF 1964 – SEX DISCRIMINATON

 24. Plaintiff re-alleges and incorporates the allegations contained in the above

      paragraphs as if fully stated herein.

 25. Defendant’s actions as described herein constitute unlawful sex discrimination

      in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

      2000e et seq.


 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 4 OF 10
      Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 5 of 13




 26. Plaintiff has satisfied all jurisdictional prerequisites in connection with

      Plaintiff’s claims.

 27. As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

      expects to suffer pecuniary losses, including but not limited to, lost wages and

      other benefits associated with her employment.

 28. As a result of Defendant’s discrimination, Plaintiff has suffered non-pecuniary

      losses including, but not limited to, emotional pain, suffering, inconvenience,

      personal humiliation, mental anguish, loss of enjoyment of life, and other non-

      pecuniary damages.

 29. Defendant acted at all relevant times with malice and/or reckless indifference to

      Plaintiff’s federally-protected rights. Plaintiff therefore seeks punitive damages

      under 42 U.S.C. § 1981a.

 30. Defendant’s actions referenced in the paragraphs above have caused Plaintiff to

      retain the services of the undersigned counsel in order to pursue her rights in

      this action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and other

      costs of suit under 42 U.S.C. § 2000e-5(k).

 31. Additionally, Plaintiff seeks any and all equitable relief necessary to return her

      to the position that she would have been in but for Defendant’s unlawful

      discrimination.

B. PREGNANCY DISCRIMINATION ACT

 32. Plaintiff re-alleges and incorporates the allegations contained in the above

      paragraphs as if fully stated herein.

 33. Defendant’s actions as described herein constitute unlawful pregnancy


 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 5 OF 10
      Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 6 of 13




      discrimination in violation of Title VII of the Civil Rights Act of 1964, as

      amended, 42 U.S.C. § 2000e et seq.

 34. Plaintiff has satisfied all jurisdictional prerequisites in connection with

      Plaintiff’s claims.

 35. As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

      expects to suffer pecuniary losses, including but not limited to, lost wages and

      other benefits associated with her employment.

 36. As a result of Defendant’s discrimination, Plaintiff has suffered non-pecuniary

      losses including, but not limited to, emotional pain, suffering, inconvenience,

      personal humiliation, mental anguish, loss of enjoyment of life, and other non-

      pecuniary damages.

 37. Defendant acted at all relevant times with malice and/or reckless indifference to

      Plaintiff’s federally-protected rights. Plaintiff therefore seeks punitive damages

      under 42 U.S.C. § 1981a.

 38. Defendant’s actions referenced in the paragraphs above have caused Plaintiff to

      retain the services of the undersigned counsel in order to pursue her rights in

      this action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and other

      costs of suit under 42 U.S.C. § 2000e-5(k).

 39. Additionally, Plaintiff seeks any and all equitable relief necessary to return her

      to the position that she would have been in but for Defendant’s unlawful

      discrimination.

C. TCHRA SEX DISCRIMINATION

 40. Plaintiff re-alleges and incorporates the allegations contained in the above


 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 6 OF 10
     Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 7 of 13




     paragraphs as if fully stated herein.

41. As described above, Defendant's actions constitute unlawful discrimination on

     the basis of Plaintiff’s sex in violation of the Texas Commission on Human Rights

     Act, Tex. Lab. Code § 21.001, et seq. The employment practices complained of

     above were intentional.

42. Plaintiff has satisfied all jurisdictional prerequisites in connection with her

     claims under the Texas Labor Code.

43. As a result of Defendant's unlawful discrimination, Plaintiff has suffered and

     expects to suffer pecuniary losses, including but not limited to, lost wages and

     other benefits associated with her prospective employment.

44. As a result of Defendant's discrimination, Plaintiff has suffered non-pecuniary

     losses including, but not limited to, emotional pain, suffering, inconvenience,

     personal humiliation, mental anguish, loss of enjoyment of life, and other non-

     pecuniary damages.

45. Defendant acted at all relevant times with malice and/or reckless indifference to

     Plaintiff’s state-protected rights. Plaintiff therefore seeks punitive damages

     under the Texas Labor Code.

46. Additionally, Plaintiff seeks any and all equitable relief necessary to return her

     to the position that she would have been in but for Defendant's unlawful

     discrimination.

47. Defendant's actions referenced in the paragraphs above have caused Plaintiff to

     retain the services of the undersigned counsel in order to pursue her state rights




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 7 OF 10
      Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 8 of 13




      in this action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and

      other costs of suit under the Texas Labor Code.

D. TCHRA PREGNANCY DISCRIMINATION

 48. Plaintiff re-alleges and incorporates the allegations contained in the above

      paragraphs as if fully stated herein.

 49. As described above, Defendant's actions constitute unlawful discrimination on

      the basis of Plaintiff’s pregnancy in violation of the Texas Commission on

      Human Rights Act, Tex. Lab. Code § 21.001, et seq. The employment practices

      complained of above were intentional.

 50. Plaintiff has satisfied all jurisdictional prerequisites in connection with her

      claims under the Texas Labor Code.

 51. As a result of Defendant's unlawful discrimination, Plaintiff has suffered and

      expects to suffer pecuniary losses, including but not limited to, lost wages and

      other benefits associated with her prospective employment.

 52. As a result of Defendant's discrimination, Plaintiff has suffered non-pecuniary

      losses including, but not limited to, emotional pain, suffering, inconvenience,

      personal humiliation, mental anguish, loss of enjoyment of life, and other non-

      pecuniary damages.

 53. Defendant acted at all relevant times with malice and/or reckless indifference to

      Plaintiff’s state-protected rights. Plaintiff therefore seeks punitive damages

      under the Texas Labor Code.

 54. Additionally, Plaintiff seeks any and all equitable relief necessary to return her

      to the position that she would have been in but for Defendant's unlawful


 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 8 OF 10
        Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 9 of 13




       discrimination.

55. Defendant's actions referenced in the paragraphs above have caused Plaintiff to

       retain the services of the undersigned counsel in order to pursue her state rights

       in this action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and

       other costs of suit under the Texas Labor Code.

                                  IV. JURY DEMAND

56. Plaintiff hereby makes a demand for a trial by jury on all issues, claims and

       defenses in this action.

                                       V.   PRAYER

1.     WHEREFORE, Plaintiff Ms. Moore respectfully requests that the above-named

       Defendants, be cited to appear in this matter and that, after jury trial by proof,

       she be awarded:

        i.   Back pay, including but not limited to, lost wages (salary and commissions)
             and other employment benefits;

       ii.   Reinstatement to Plaintiff position of employment, equivalent position of
             employment, or the position of employment Plaintiff would have enjoyed
             but for the discrimination and retaliation;

      iii.   In the event that reinstatement is not feasible, front pay with respect to all
             pay and benefits Plaintiff would have received but for termination;

      iv.    Judgment against Defendants for compensatory damages including
             emotional pain, suffering, inconvenience, mental anguish, and loss of
             enjoyment of life;

       v.    Actual damages;

      vi.    Punitive damages;

     vii.    Liquidated damages in the maximum amount allowed by law;

     viii.   Judgment against Defendants for Plaintiff's reasonable attorneys’ and
             experts’ fees; and costs of suit; and


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 9 OF 10
     Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 10 of 13




    ix.    Prejudgment and post-judgment interest as allowed by law;

     x.    Such other and further legal and/or equitable relief to which Plaintiff may
           be justly entitled, as this court may deem proper.




              Respectfully submitted,

              April 12, 2021

              Evan Lange Law, PLLC
              14015 Southwest Fwy. #14
              Sugar Land, Texas 77478
              713.909.4558-telephone

              By: /s/ Evan B. Lange
              Evan B. Lange, Attorney-in-Charge
              Texas Bar No. 24089021
              evan@evanlangelaw.com




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 10 OF 10
Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 11 of 13




               EXHIBIT A
Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 12 of 13
Case 4:21-cv-01190 Document 1 Filed on 04/12/21 in TXSD Page 13 of 13
